Citation Nr: 0003395	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cysts, to include 
as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1975.

This matter arises from a March 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  However, during the pendency of the appeal, 
the veteran relocated, and his case was transferred to VARO 
in Lincoln, Nebraska.  The Board of Veterans' Appeals (Board) 
remanded the claim in February 1999 to comply with the 
veteran's request for a hearing.  The Lincoln RO conducted a 
hearing in May 1999, and the veteran's claims were denied by 
the hearing officer.  The case has been returned to the Board 
for resolution.


FINDINGS OF FACT

1.  There is no medical evidence to establish a nexus between 
the veteran's recurrent sebaceous cyst and any incident of 
military service, including exposure to ionizing radiation.  

2.  There is no medical evidence of a psychiatric disorder 
during service; there is no medical evidence of a nexus 
between a current diagnosed psychiatric disorder and service; 
and there is no medical evidence of a current diagnosis of 
PTSD.

3.  In a January 1991 rating decision, a claim by the veteran 
of entitlement to service connection for tinnitus was denied; 
the veteran did not initiate an appeal from that 
determination.  

4.  Evidence received subsequent to the January 1991 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for cysts, 
to include as a result of exposure to ionizing radiation, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).
 
2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).

3.  The January 1991 rating decision, which denied 
entitlement to service connection for tinnitus, is final.  
38 U.S.C.A. § 7105(c) (West 1991).

4.  New and material evidence has not been received since the 
January 1991 rating decision, and the veteran's claim of 
entitlement to service connection for tinnitus has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A.  Recurrent Cysts due to Radiation Exposure

The veteran maintains that, during his training for 
electronics repair, he was repeatedly exposed to radiation, 
which later caused cysts on his skin.  He testified during a 
May 1999 hearing that, during his 16 weeks of instruction, he 
spent 3 weeks repairing Geiger counters.  He stated that he 
was instructed to hold the instrument over a lead box which 
"contained ceramic containers full of radar and gas."  His 
service medical records, which are completely devoid of 
complaints or clinical findings regarding his skin, do 
include a dosimeter report of radiation exposure.  The 
veteran's Record of Occupational Exposure to Ionizing 
Radiation reflects a reading of zero rem (Roentgen equivalent 
in man), from November 13, 1972 to November 17, 1972, and a 
report of .0086 rem from November 19, 1972, to December 16, 
1972.  There is no further record of exposure.  
A June 1984 VA examination report is the initial record of a 
cyst involving the veteran's skin.  The veteran reported to 
the examiner that he had a cyst on his back removed in 1978, 
which had recurred, and one behind his ear removed in 1982, 
which had not recurred.  The examiner noted a small, 
fluctuant, mobile, spherical mass just to the left of the 
midline over the upper right sacrum.  It appeared to be a 
sebaceous cyst according to the examiner.  There was no 
evidence of a cyst behind the ear and no scar remaining.  

The veteran reported that the other cysts had been removed by 
private physicians and the RO attempted to obtain the records 
but none were available.  Private medical records from 1977 
and 1981 make no reference to cysts or other skin 
abnormality.  VA medical records covering the period from 
1984 through 1998 show no treatment or diagnosis of cysts or 
other skin problems.  

The veteran testified in May 1999, that he first had a cyst 
in 1976 or 1977, and that he knew immediately it was from 
radiation.  He reported a total of 3 cysts on his back; one 
which was removed during service, one which was removed in 
1976, and another one which he removed himself, while 
intoxicated, in 1978.  

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure.  38 U.S.C.A. §§ 1112, 
1154(a) (West 1991 & Supp 1999); 38 C.F.R. §3.311 (1999); 
Combee v. Brown 34 F3d 1040, 1043 (1994).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (1997).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1997).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.   Combee, supra.  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  A nonmalignant skin lesion or tumor is not on 
the list of diseases for which a presumption of service 
connection has been provided for under §§ 3.309(d).  As such, 
that regulation is not for application in this case and 
service connection is not warranted under the presumptive 
provisions of 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "Radiogenic disease" is defined as 
a disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)- (xxiv) (1998).  Section 3.311(b)(5) requires 
that bone cancer become manifest within 30 years after 
exposure, and that prostate cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).  In this case, 
there is no medical evidence to show that the veteran has 
carcinoma of the skin or any other type of cancer.

The initial question, however, is whether the veteran has 
presented evidence that  crosses the threshold by showing 
that his claim is well grounded claim.  In the instant case, 
although the veteran has shown exposure to ionizing radiation 
during service, he has failed to establish that he has a 
current disability related to the exposure.  While the 
veteran's Record of Occupational Exposure shows a reading of 
.0086 rems during November and December 1972, he neither has 
a listed radiogenic disease, nor medical evidence linking his 
cysts to radiation exposure.  Despite the veteran's testimony 
that he had a cyst during service, and "knew immediately" 
that his cyst was caused by radiation exposure, there is no 
medical evidence to show a cyst during service, or to support 
his assertion that it was radiogenic, and cysts are not 
included in the specified list of radiogenic diseases 
allowing for presumptive service connection.  38 C.F.R. 
§ 3.311(b)(2) (1999).  As noted above, there is no medical 
evidence of a malignant tumor, including skin cancer.  The 
veteran, as a layperson, does not have the requisite medical 
training or skill to offer a diagnosis or opinion regarding 
the etiology of his sebaceous cyst.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim must be denied 
as not well grounded.

B.  Psychiatric Disorder/PTSD

The veteran claims he developed a psychiatric disorder, PTSD 
in particular, as a result of harassment from one of his 
sergeants during service.  However, there is no medical 
evidence of a diagnosis of PTSD, and no evidence to establish 
any nexus between currently diagnosed psychiatric disorders 
and military service.  Notwithstanding the veteran's May 1999 
testimony that he was evaluated during service, and told that 
he had manic depression, there is no evidence of a diagnosis 
of bipolar disorder until September 1981, more than six years 
after separation from service.  In addition, the veteran's 
report of a physician's statement is "too attenuated and 
inherently unreliable to constitute medical evidence" 
sufficient to establish a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

The veteran's service medical records show that he was 
evaluated in October 1973 for "trouble sleeping."  His 
physical evaluation was unremarkable and he was diagnosed as 
hyperactive.  His service personnel records reflect an 
Article 15 disciplinary action for drug use and other 
infractions, in 1975, and a normal physical evaluation in 
March 1975 prior to placement in the stockade.  

Private medical records show a hospital admission in March 
1977 subsequent to a gunshot wound to the head in a suicide 
attempt, and multiple subsequent admissions for alcohol 
dependence and polysubstance abuse.  The June 1977 discharge 
summary noted a diagnosis of inadequate personality, and a 
September 1981 hospital summary noted bipolar disorder.  
There are several more VA hospital admission records for 
psychiatric treatment (borderline personality disorder or 
bipolar or unipolar disorder), or detoxification and 
substance abuse treatment, without a single diagnosis of 
PTSD.  Moreover, none of the records relate the veteran's 
psychiatric disorders to service.  Accordingly, the claim 
must be denied as not well grounded. 

Summary

Since the veteran has failed to show that he has a radiogenic 
disease, or that his cysts are related to exposure to 
ionizing radiation, and failed to show a diagnosis of a 
psychiatric disorder, including PTSD, that is related to 
service, he has failed to cross the threshold of establishing 
well-grounded claims for service connection.   

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claims for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of diagnosed disabilities that 
are related to service is required to render his claims well 
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Allen v. Brown, 7 Vet. App. 439 (1995).  

Further, the Board recognizes that these claims are being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App.  425, 432 (1996).  

II.  New and Material Evidence

In August 1990, the veteran claimed entitlement to service 
connection for tinnitus based upon his exposure to gunfire 
during basic training.  He reported that he was not provided 
with earplugs and developed tinnitus as a result.  The RO 
denied his claim in November 1990, and, after requesting 
other VA treatment records, to no avail, the RO again denied 
the veteran's claim in January 1991.  

The evidence before the RO at the time of the January 1991 
decision included service medical records, VA outpatient and 
hospital records, and private medical records.  The veteran's 
entrance examination report indicated some impaired hearing 
in the left ear, but there was no evidence of tinnitus.  His 
service medical records showed no complaints or clinical 
findings regarding tinnitus.  There was no separation 
examination report.  Private medical records showed treatment 
for alcohol dependence and a gunshot wound associated with a 
suicide attempt, but there was no reference to tinnitus.  VA 
outpatient and hospital records covering the period from 
October 1989 to July 1990 showed no complaints or references 
to tinnitus.  A VA examination report of June 1984, which 
included an audiogram, reflected no complaints or clinical 
findings regarding tinnitus.  The RO found that there was no 
evidence of tinnitus during service and no evidentiary basis 
to establish a claim for service connection in its November 
1990 decision, and confirmed that finding in January 1991 
after verifying that there were no outstanding VA medical 
records that had not been reviewed. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the pertinent evidence submitted since 
the January 1991 rating decision includes a February 1989 VA 
clinical note, an April 1995 VA examination report, and the 
veteran's testimony from a May 1999 RO hearing.  The February 
1989 VA clinical note was received in March 1996, and 
reflected the veteran's request for review of his hearing for 
a compensation claim because he was having difficulty in his 
work as an audio equipment repairman.  The veteran was 
"counseled to reopen his claim and ask for consideration of 
tinnitus."  While the note is initialed, there is no 
indication whether the author is a medical professional.  The 
statement is not medical evidence that shows a nexus between 
tinnitus and any incident of service. 

The VA examination report of April 1995 consisted of a 
general medical evaluation and a psychiatric evaluation.  The 
general medical examination reflected no complaints of 
tinnitus by the veteran and no medical diagnosis.  The 
psychiatric examination report showed reference to an Axis 
III general medical diagnosis of tinnitus without reference 
to etiology.
 
During his May 1999 hearing, the veteran testified that his 
tinnitus began during service after basic training.  He 
stated that he went through training without earplugs 
because, when he requested them, he was told they had "run 
out."  He testified that he has had tinnitus in both ears 
constantly since that time.  

In assessing the applicable evidence of record, the Board 
concludes that the veteran has failed to submit new and 
material evidence to warrant reopening his claim.  The 
February 1989 clinical note, while it is "new" in that it 
had not been previously considered, does not bear directly 
and substantially on whether the veteran had tinnitus during 
service.  The note does not link the purported tinnitus to 
the veteran's service, but only suggests that he file a 
claim.  The April 1995 VA examination report which includes a 
diagnosis of tinnitus, is likewise "new," but again, there 
is no evidence to suggest that it is related to service.  The 
veteran's testimony is essentially duplicative of his earlier 
statement that the condition began during basic training 
because his ears were unprotected.  The statement was 
considered by the RO in the initial rating decision which was 
not appealed.  Moreover, the veteran is a layperson and not 
competent to offer a medical diagnosis.  Espiritu, 2 Vet. 
App. at 494.
 
Accordingly the Board finds that there is no evidence 
submitted, which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, it 
follows that the claim for service connection for tinnitus 
has not been reopened.  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to reopen his claim for service connection.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v Brown, 8 
Vet. App. 69, 77-78 (1995). 
ORDER

Entitlement to service connection for cysts, to include as a 
result of exposure to ionizing radiation is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

The application to reopen a claim of entitlement to service 
connection for tinnitus is denied.  



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

